DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 5/9/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 5/9/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 0.05%-30 % acrylates/VA copolymer and 0.15 % to 3.25 % acrylates copolymer with ratio of acrylates/VA copolymer to acrylates copolymer of  10:1 to 30:1 however, the claim requires using 10 to 30 times more acrylates/VA copolymer than acrylates copolymer and given the claimed percentages there is no situation where the acrylates/VA copolymer can be present at .05 % because the lowest amount of acrylates copolymer used is actually higher than this at 0.15 % thus the ratio conflicts with the amounts that may be used which renders the metes and bounds unclear. The dependent claims have been included because they do not cure this deficiency.


Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2011/0073126)  in view of Liu et al. (20050053567), Choi et al.  (KR20090114884) and Chaudhuri (US 20080286217).
Mu et al. (US 2011/0073126)  (hereinafter Mu et al.) disclose  single phase aqueous cosmetic compositions that consist essentially of a water-soluble, film forming acrylates copolymer and a water soluble plasticizer for the copolymer (abstract). The composition contains no oils, waxes, surfactants or emulsifiers and exhibit transfer-resistant properties (abstract). Pigments are disclosed (abstract). The invention may contain two types of water soluble film form polymers (para 0015). The water soluble acrylates copolymer will be present from 1 to 95 % by weight (para 0041). The plasticizer is present from 1 to about 60 %, preferably 2 to 20 %  (para 0042). The plasticizer may be selected from polyether derivatives, poloxypropylene derivatives, glycol and glycol derivatives and glycerin and glycerin derivatives and combinations thereof (para 0046). Preferably, the plasticizer is a water-soluble ester such as polyglyceryl ester. Glycol is an optional alternative plasticizer  ingredient and is not required.  Therefore compositions where the plasticizer is not a glycol are envisioned. The Examples disclose water present in overlapping amounts (Examples  such as Example 2 at 52.95 %). 
Mu does not disclose acrylates/VA copolymer or the ratio of the acrylates/VA copolymer to the acrylates copolymer or inclusion of dihydroxyacetone (DHA). 
Liu et al. (20050053567) (hereinafter Liu et al.) disclose cosmetic composition for providing a durable cross-linked film on a keratinous substrate having at least two water-based film-form polymers including at least one water-based self-crosslinking film-form polymer (abstract and entire reference). Liu et al. disclose that the aqueous cosmetic composition contains a water-based self-crosslinking film-form polymer that is vinylacetate-acrylate copolymer (claims 1 and 5). The self-crosslinking film-form polymer has functional groups capable of crosslinking with each other after cosmetic composition is placed on the keratinous substrate, wherein the aqueous cosmetic composition as whole forms a film on keratinous substrate that adheres to the keratinous substrate and is removable and durable. The composition contains from about 10-50 % of self-crosslinking polymer. Liu et al. disclose two film-forming polymers useful for application to skin (claim 6) and that they may include vinyl acetate-acrylic copolymers (para 0014 and claim 5 and Example 1). Although some embodiments may include polyurethane others do not. The aqueous composition comprises from about 1 to 80 % by weight the first water-based self-crosslinking film-form polymer (i.e.,  vinyl acetate/acrylic copolymer) and about 1 to about 80 % by weight the water-based thermoplastic film-form polymer ( i.e., acrylates copolymer). The ratio of the first water-based thermoplastic film-form polymer to the water-based thermoplastic film-form polymer is between about 0.1:99.9 to about 99:0.1 on a polymer solid basis (para 0016) which overlaps. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). DHA is not disclosed.
Choi et al.  (KR20090114884) (hereinafter Choi et al. ) discloses self-tanning composition that disclose a film forming agent to where a vinyl acetate group is added (first paragraph page 1). In order to ensure continuity, for example, a water-soluble film forming acrylic acid or methacrylic acid containing acrylate copolymer are used (top of page 2). Film forming agents can be used alone or in combination and that generally the most widely used are acrylate/methacrylate copolymers  (middle of page 2).  These polymers have excellent effects however in the composition for self-tanning having a pH of neutral or weakly alkaline and a low pH, there is a disadvantage in that the polymer tends to be entangled or deteriorates in effect. Therefore, a polymer having a vinyl acetate group was used as a film-forming agent to improve the durability (page 2). The vinyl acetate copolymer may be (C1-C8-alkyl acrylate/vinyl acetate copolymers (top page 3). These copolymers are excellent in function, and have an advantage of being superior in the stability to other polymers and having little change with time (i.e., stable). The polymers include Vinysol 2140L and the amounts used may be from 1 to 50 % based on the total weight of the composition (page 3). When used in amounts of less than 1 % by weight, it is too small to achieve an effect of improving the durability and when used in excess of 50 % by weight the durability is too severe. Thus, the reference recognizes the acrylate  vinyl acetate as optimizable result effective variables where the result is durability. Examples of self-tanning agents include dihydroxyacetone (DHA) which allows the tanning effect to be obtained from prolonged exposure to the sun (natural tanning) or with somewhat similar appearance to that which can be produced under UV lamps (page 3).  The amount may be from 0.5-15 % by weight and if less than 0.5 a desired tanning effect cannot be obtained and exceeding 15 % by weight, the formulation stability is poor and the product becomes difficult to produce (page 3).
Chaudhuri (US 20080286217) (hereinafter Chaudhuri) further adds motivation to use DHA and disclose water as carrier for the compositions. Chaudhuri disclose sunscreen formulations where dihydroxyacetone (DHA) is present at 5 % (para 0110). Total water is 49.15 % which overlaps with the claimed amount. The carrier can be water and is typically present from 30 to 99 % of sunscreen composition (para 0063). The purpose is to provide a desired bronze look (para 0013 and 0110). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include DHA in the compositions of Mu et al. in overlapping amounts. One would have been motivated to do so for the stated benefit of providing self-tanning effect or desired bronze look.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the acrylate copolymers as disclosed by Mu and Liu present in combination with acrylates/VA as disclosed by Liu and Choi for the purpose of achieving durability. One would have optimized the amounts of the acrylates/VA in the acrylate copolymer compositions as it is recognized as a result effective variable which the result is achieving and improving durability as taught by Choi. 
RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below.
	Applicant argues that adding a dependent range into the independent range is done all the time and some portion of a range is excluded, even though the claim still recites the whole range. 
	In response, the Examiner respectfully submits that while limitations of the dependent claims are added into the base claim all the time to further limit the scope of a claim, it must be consistent. Currently the claim states that 0.05 % acrylates/VA copolymer can be used and then the ratio of 10-30 times more. The claimed range endpoints must be consistent with the ratio that is limiting the claim or it is indefinite because the claim implies contradicting amounts. In other words the claim recites as little as 0.05 acrylates/VA copolymer may be included but given the ratio recited it conflicts with the amounts of the endpoints of the ranges presented. Claims 2 and 3 fall within the broad range of the ratio recited in claim 1  and thus do not cure the deficiency of claim 1.
	Applicants argue that the Examiner’s reasoning is faulty because Choi clearly teaches away from the combination of acrylate copolymer and acrylates/VA copolymer in DHA-containing compositions. Applicants argue that Choi is very clear that acrylate copolymers are not suitable for the low pH environment of DHA-containing compositions. Applicants argue that Choi does not teach or suggest to use a combination of acrylate copolymer and acrylates/VA copolymer in DHA-containing compositions. 
	In response, this argument is not found persuasive because Choi was not relied upon for the combination of acrylate copolymer and acrylates/VA copolymer, but rather for the DHA and the reason to optimize the amount of the acrylates/VA copolymer.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Applicants are arguing the reference individually as the Examiner did not rely on Choi to provide the teaching of the combination of acrylates copolymer with acrylates/VA copolymer and DHA. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Choi focuses on the advantages of using acrylates/VA copolymers in overlapping amounts and DHA containing compositions. Choi et al. recognized disadvantages to acrylates copolymers as the sole film forming polymer and Choi does not teach away from using the combination of VA/acrylates and acrylates copolymers. 
Applicants argue that Liu does not disclose the combination of acrylates/VA copolymer and acrylates copolymer in DHA-containing compositions. 
	In response, the Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

CONCLUSION 
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615